

116 HR 8228 IH: Our Lawn Act
U.S. House of Representatives
2020-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8228IN THE HOUSE OF REPRESENTATIVESSeptember 11, 2020Mr. Phillips (for himself, Mr. Cicilline, Mr. Levin of California, Mr. Panetta, Mr. Malinowski, Ms. Escobar, Ms. Bonamici, Mr. Cooper, Mr. Neguse, and Mr. Swalwell of California) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 5, United States Code, to prohibit the use of Federal property for political conventions or fundraising, and for other purposes.1.Short titleThis Act may be cited as the Our Lawn Act.2.Prohibition on use of Federal property for political conventions or fundraising(a)In generalSubchapter III of chapter 73 of title 5, United States Code, is amended by inserting after section 7325 the following:7325a.Prohibition on use of Federal property for certain political activities(a)A convention of a national political party held to nominate a candidate for the office of President or Vice President, or any event at which a contribution is solicited or accepted for the campaign for election of any candidate for Federal office (as such terms are defined in section 301 of the Federal Election Campaign Act of 1971), may not be held on or in any Federal property.(b)Any candidate or the authorized committee of the candidate under the Federal Election Campaign Act of 1971 which was responsible for a convention or event in violation of subsection (a) shall be subject to an assessment of a civil penalty equal to the fair market value of the cost of the convention or event (as the case may be) or $50,000, whichever is greater, or imprisoned not more than five years, or both.(c)In this section, the term Federal property means any building, land, or other real property owned, leased, or occupied by any department, agency, or instrumentality of the United States, including the White House grounds and the White House (including the Old Executive Office Building, the West Wing, the East Wing, the Rose Garden, and the Executive Residence, but not including the second floor of the Executive Residence)..(b)Clerical amendmentThe table of sections for such subchapter is amended by inserting after the item relating to section 7325 the following:7325a. Prohibition on use of Federal property for certain political activities..(c)Application(1)In generalThis Act and the amendments made by this Act shall apply to any convention or event described in section 7325a(a) of title 5, United States Code, as added by subsection (a), occurring on or after the date of enactment of this Act. (2)TravelNothing in this Act or the amendments made by this Act shall be construed to limit or otherwise prevent the President or Vice President from using vehicles (including aircraft) owned or leased by the Government for travel to or from any such convention or event.